                Case 18-10601-MFW                Doc 2657        Filed 12/11/19         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

THE WEINSTEIN COMPANY HOLDINGS                                   Case No. 18-10601 (MFW)
LLC, et al.,
                                                                 (Jointly Administered)
                                            Debtors.1

                          NOTICE OF WITHDRAWAL OF APPEARANCE

         PLEASE TAKE NOTICE that, in accordance with Rule 9010-2(b) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware, the law firms of McDermott Will & Emery LLP and Potter Anderson & Corroon LLP

hereby withdraw their appearance as counsel for Beta Film GmbH in the above-captioned cases.

Dated: December 11, 2019                               Respectfully submitted,
       Wilmington, Delaware
                                                       POTTER ANDERSON & CORROON LLP

                                                       /s/ Christopher M. Samis
                                                       Christopher M. Samis (No. 4909)
                                                       L. Katherine Good (No. 5101)
                                                       1313 N. Market Street, 6th Floor
                                                       Wilmington, Delaware 19801-3700
                                                       Telephone: (302) 984-6000
                                                       Facsimile: (302) 658-1192
                                                       Email: csamis@potteranderson.com
                                                               kgood@potteranderson.com

                                                       -and-




1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.


IMPAC 6504868v.1
               Case 18-10601-MFW   Doc 2657   Filed 12/11/19   Page 2 of 2



                                      Darren Azman (admitted pro hac vice)
                                      MCDERMOTT WILL & EMERY LLP
                                      340 Madison Avenue
                                      New York, New York 10173-1922
                                      Telephone: (212) 547-5400
                                      Facsimile: (212) 547-5444
                                      Email: dazman@mwe.com

                                      Counsel to Beta Film GmbH




                                         2
IMPAC 6504868v.1
